Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 1 of 17 Page ID #:13




                      EXHIBIT ''1''


                               Exhibit "1" to the
                              Notice of Removal
                                  Page 001
                    Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 2 of 17 Page ID #:14
                                                                                                                                                                               SUM-100
                                              SUMMONS                                                                                                 . FOR COURT USE ONLY
                                                                                                                                                  (SOLO PARA USO DE LA CORTE)
                                          (CITACION JUDICIAL)
                                                                                                                                             LECTRONICALLY FILED
  NOTICE TO DEFENDANT:
  (AV/SO AL DEMANDADO):                                                                                                                         4/1/2020 8:00 AM
  ALLEGIANT AIR LLC

 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):
  ARTHUR MOGILEFSKY
  NOTICE! You have een sued. he.court may dec1 e against you without your being heard unless you respond within 30 days. Rea the information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find th~ court forms and more information at the California .Courts
  Online Self-Help Center (www.coudinfo.aa.gov/seffhefp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
  court .clerk for a fee waiver form. If you do not file your response on time~ you may lose the case by default, and your wages, money, and property may
  be taken without further warning from the court.                                                                 '
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney. you may want to call.an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.tawhelpcalifornia.org), the Callfomia C9urts Onllne Self-Help Center
  (www.courtlnfo.ca.gov/$elt119fp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of$10,000 or more In a civil case. The court's lien must be paid !?afore the court will dismiss the case.
  ;AV/SO! Lo han demandado. Si no responde dsntro de 30 dlas, la corte puede decldlr en su contra sin escuchar su versi6n. Lea la informaci6n a
  continuacion.                                                           ·
     Tlene 30 DIAS DE CALENDARIO despues de que le entreguen esta citacion y papeles legates para presentar una respuesta por escrlto en esta
  corle y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
  sn tormato legal correcto si desea que procesen su caso en la coite. Es posible que haya un formutario que usted pueda usar para su respuesta.
  Puede encontrar estos formularios de Ia corle y mas tnformacion en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.oa.gov), en la
  bibUoteca de /eyes de su condado o en fa corte que le quede mas ceroa. Si no puede pagar /a cuota de presentaci6n, pfda af secretario de la corte que
  le de un formulario de exencl6n de pago de cuotas. Si no presenta su respu11sta a tlempo, puede perder el caso por /ncuinpllmiento y la carte lepqdra
  quitar su sue/do, dinero y bienes sin mas adverlencia.
     Hay otros requisitos /egales. Es recomendabte· que flame a un abogado inmadiatamente. Si no conoce a un abogado, puede /lamer a un serviclo de
. remision a abogados. Si no puede pagar a un abogado, es posib/e qua cumpta con Jos requisitos para. obtener servic/os· tegales gratuitos de un
  programa de servicios /egales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en el sltio web de Cafffomla L1[1gal S~rvices,
  (www.lawhelpctJllfomia.ofg), en el Centro de Ayuda de las Cortes de Californie, (www.sucorte:ca.gov) o poniendose en contacto con la corte o el
  colegio cle abogados locales. AVI_SO: Por. ley, la carte tlene derecho a reclamar las cuotes y los cosios exentQs por imponer un gravamen sobre
  cua/quier recuperaci6n de $1 o,ooq,                                                     . ,,, .,. ,, . ,. ." :-..:,., · ··•·-<· ,'i',,.c,.,,;~je en un caso de derecho civil. Tiene que
  pagar el gravamen de ta corte ·a ·                                                      ,.... · ',· · : · _. ·· .., ,,,, '. ··:' '.,~ ' 1 • •                          .        •

 The name and address .ofthe ..!:, .          . , ,··-- .. . . . .. ,. ,.. ;' 91iiP !l~:'Q:il~P:®T.;,, ·1::·NUMBER: (Niimar'o dei Caso):·
 (EEi nombre y direccil.m de.fa· . :·· if035•·:'~AitlM:iS,Ji~~ET ~RM ;.3$5~ · ·· , · ·· ·• '· · ·'~ i · · 20LC-0350
                                         · 1:·';:s~~:,,t~"~::o:si$.j~)cil~ :.:            >. -,.,-, ·. :: : ;', f    ·

 The name, address, and telephq-                                                     · '.~ ..,... 1m ,;M,!_,;)!),~f:iii(<l:~J~f,i,t!'l;;i,M,/is: (El nombre, fa direccion ye/numero
 de telefono de/ abogado de/ defw"·                                              te::queno::tferie:abogsdo, es)::: << ,,· ·
 ART~ UR MOGIL~F:S KY 878 MESA DRIVE, ~RROYO GRANDE, CALIFORNIA 93420                                                      805.·z~4-6164
                                                                                                                                      . .. .                             ./
                     ~m                                                                                                                                 7/2 .. ~&;'. Deputy
 DATE. II ,
 (Fecha)    1·· ··_:·. _· . .·: .-
              2020 e:oo AM   ·    ls/Michael Powell
                                                                .
                                                            Clerk, by .

  (For pn.,J u, SM WOO bl iJh§ §dmmons, use Proof of Service of Summons (form POS-010).)
                                                                                                          (Secretarto)
                                                                                                                              I)'     ..·     .. .
                                                                                                                            ifl · .· · . · ·· ·        ·l. 9'{~• (Adjunto)
                                                                                                                                                                 ·              .
  (Para prueba de entrega de esta citation use el formu/ario Proof of Service of Summons, (POS-010).)

   (SEAL!
                                              NOTICE TO THE PERSON SERVED: You are served
                                              1.    D       as an individual defendant.
                                              2.    D       as _the person sued under the fictitious name of (specify):

                                              3.    [EJ     on behalf of (specify):

                                                    under:O CCP416.10 (corporation) ,..                                          D          CCP 416.60 (minor)
                                                             CJ
                                                              CCP 416.20 (defunct corpb'ration)                                  D          CCP 416.70 (conservatee)
                                                             DCCP 416.40 (association or partnership)                            D          CCP 416.90 (authorized person)
                                                        CK] other (specify): LLC
                                              4.    D  by personal delivery on (da(e)                                                                                             Page1 of1
 Form Adopted for Mandatoiy Use                                                                                                                       Code of Civil Proi;eduro §§ 412 .20, 465
 Judicial Council of Callfomia
                                                                                     SUMMONS                                                                               www.co1111s.ca.gcv
 $U~100 [Rev. July 1, 2001lJ

  For your protection and privacy, please press tha Claar
  This Form button after you have printed the form.                                   Exhibit "1" to the
                                                                                     Notice of Removal
                                                                                         Page 002
       Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 3 of 17 Page ID #:15


                                                                      ELECTRONICALLY FILED

 1     ARTHUR MOGILEFSKY SBN: 57834
       878 Mesa Drive                                                     4/1/2020 8:00 AM
 2     Arroyo Grande, California93420
 3     Telephone: {805) 904-6164
       Fax: (805)904-6164
 4     Email: mogel@charter.net
       Pro Se
 5
 6

 7
         SUPERIOR COURT OF CALIFORNIA SAN LUIS OBISPO COUNTY
 8
                                   LIMITED CIVIL ACTION
 9

10                                                             Case No: 20LC-0350
       ARTHUR MOGILEFSKY,
11

12                    Plaintiff,                                UNRUH CIVIL RIGHTS ACT
       vs.
13                                                                  UNFAIR COMPETITION
       ALLEGIANT AIR LLC                                              §17200 B&P
14     A NEVADA STATE ENTITY
                                                               PUBLIC INJUNCTIVE RELIEF
15
                      Defendant.
16                                                                  DEMAND DOES NOT ·
                                                                     EXCEED$10,000
17
18
19
                                      NATURE OF THE ACTION
20                                                                                      @!ii
             This action is brought against Allegiant Air for violation of the Plaintiff's civil
21
       rights as defined in the Unruh Act, Unfair Competition, and injunction.
·22
                                   JURISDICTION AND VENUE
23           The Court has jurisdiction over this matter; the Plaintiff is a natural
24     person and     a resident of this State. Allegiant has scheduled flights from numerous
25     California airports. The agreement.with the Defendant for transportation was
26     partially executed in this County; the Defendant advertises it services over the
      · Internet to residents of this County, makes substantial sales to residents of this
27
       County, and the injury to the Plaintiff was incurred in this County. This a:ction is
28
       not removable to Federal Court because there are no Federal issues, and the
                                                 1

                        Compl?1,int Mogilefsky v Allegiant Air

                                               Exhibit "1" to the
                                              Notice of Removal
                                                  Page 003
     Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 4 of 17 Page ID #:16




 1   confer diversity jurisdiction is not met. This action is brought under the laws of the
 2   State of California.

 3                                   STATEMENT OF FACTS

 4      The Defendant is a domestic airline. The Plaintiff is a natural person.
 5   On November 21, 2019 the Plaintiff purchased a ticket from the Defendant to
 6   transport him and his individually trained service dog from Santa Maria, California
     to Las Vegas, Nevada.
 7
         On November 22, 2019 the Plaintiff received an email from the Defendant
 8
     'stating that they required him to complete three forms related to his service animal
 9
     as a condition of transportation. • ·
10       Form No. 1 "Veterinary Health Form": ("Exhibit A")
11     Among other things the Plaintiff is required to have his.dog's Veterinarian attest t
12   the status of the dog's vaccinations.

13       Form No. 2 "Medical/Mental Health Professional            Form":   ("Exhibit B")
        Among other things the Plaintiff is required to have his mental heal.th
14
     professional attest that the· animal is required.
15
         Form No. 3 '~Animal Behavior & Responsibility Form ..f;:• (Exhibit C")
16
        Among other things this form required the Plaintiff to accept full fin•ancial
17   responsibility for any damages the animal caused Allegiant in violation of CCC
18   §51. 7(b) and 51.7 prohibiting liability waivers.
19        The Plaintiff while looking for more information on the Defendant's website
20   discovered that passengers who paid the Defendant two hundred dollars ($200); to
     transport their dog's roundtrip in the aircraft cabin as a "pet'1 were not required to
21
     submit any of the above forms.
22
        The Plaintiff reasonably believed that he would be denied boarding .his flight if h
23
     did not supply the required documents 48 hours previous to his flight. :
24     The Plaintiff concluded the information sought by Allegiant was discriminatio!1
25   based on his disabili_ty.                                                    ,·. ·
26      The Plaintiff refused to provide the information sought by the Defendant and
27   called its representative and canceled his reservation. He was denied a refund for

28   the ticket price.

                                                2

                    Complaint Mogilefsky v Allegiant Air

                                              Exhibit "1" to the
                                             Notice of Removal
                                                 Page 004
     Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 5 of 17 Page ID #:17




 1                             FIRST CLAIM FOR RELIEF
                            VIOLATION OF THE UNRUH ACT
 2
      Plaintiff hereby restates all of the above.
 3
         1. Section (e)(1) of the Unruh Act defines a disability as any mental or physical
 4
     disability as in sections 12926 and 12926.1 of the Government Code:
 5                 §12926(j)(1) \\Mental_ disability" includes, but is not
 6                 limited to, all of the following:
                  (1) Having any mental or psychological disorder or
 7                 condition, such as intellectual disability, organic brain
 8                syndrome, emotional or mental illness, or specific
         2. The Plaintiff meets the requirements of the Government Code because he
 9
     has a mental disorder that limits a major life activity;
10
         3. The Defendant is a "business" as defined in the Act because it conducts the
11
     business of transporting passengers to and from California;
12      4. The Defendant intentionally discriminated against the Plaintiff because of his
13   disability by requiring him to fill out forms related to his service animal.
14      5. Passengers who paid the Defendant two hundred dollars· ($200) were not

15   required to furnish forms because their animals were transported as "pets";
        6. The Plaintiff's disability was a substantial motivating reason for Defendant's
16
     conduct.
17
        7. As a direct and proximate result of the behavior of Defendant the P!ai ntiff has
18
     suffered and will continue to suffer injuries, loses and damages in an amounf ih
19   excess of the jurisdictional 1}1inimum of this Court;
2O      8. In doing the acts alleged in this complaint, the Defendant knew that their
21   actions were likely to injure the Plaintiff.
22     · 9. The Defendant intended to cause injury to the Plaintiff and acted-in willful and
23   conscious disregard for Plaintiff's rights under Civil Code Section 51 an.d-was-a
     substantial factor in causing the plaintiff harm;
24
       10. Th~ Defendant's violation of the Plaintiff's civil rights. as guaranteed by Civil
25
     Code Section 51 entitles Plaintiff to recover a ·minimum of $4,000 and .injunctive
26
     relief, all of which are provided for in Civil Code Section 52.
27
28

                                             3
                   Complaint Mogilefsky v Allegiant Air

                                           Exhibit "1" to the
                                          Notice of Removal
                                              Page 005
     Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 6 of 17 Page ID #:18




 1                        SECOND CLAIM .FOR RELIEF
                UNFAIR COMPETITION §17200 CALIFORNIA BUSINESS
 2
                          AND PROFESSIONS CODE
 3
         The Unfair Competition Law, Business and Professions Code §17200, et seq.
 4
     ("UCL"), prohibits any "unlawful," business act or practice conducted in the course
 5   of business and any fatse or misleading advertising.
 6      As alleged herein, Allegiant, in the course of conducting business engaged in
 7   unlawful conduct by violating the Unruh Act. Because Allegiant's conduct violates

 8   the Unruh act it therefore, violates § 17200 as unlawful conduct, § 17200 provides
     for restitution and public injunctive relief.
 9
        WHEREFORE, Plaintiff prays for judgment against Allegiant as follows:
10
11         1. A declaration that the Defendant violated the
              Plaintiff's civil rights as defined in the Unruh Act;
12
           2. Damages of no less than $4,000 according to proof.
13
           3. A declaration that the Defendant violated §17200 B&PC
14
15         4. Permanent public injunctive relief for California residents:

16               (a)   Prohibiting the Defendant requiring Forms
                       1-3 as a condition of transportation of a service animal;
17
18               (b)   Prohibiting the Defendant from gathering any
                       information required on forms 1 and 3,   as
                                                                a condition
19                     of transporting a service animal.

20               (c). The appointment of a receiver for a period of
                      three years to ensure compliance with the
21
                      injunction.
22
           5. Costs of suit Incurred herein;
23
           6. Attorney's fees where appropriate;
24
25          7. Other relief as the Court deems proper.

26
      Date: March 31, 2020
27

28

                                             4
                    CompJaint Mogilefsky v Al legiant Air

                                           Exhibit "1" to the
                                          Notice of Removal
                                              Page 006
Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 7 of 17 Page ID #:19




                         "Exhibit A"
                      Mogilefsky v Allegiant

                               Exhibit "1" to the
                              Notice of Removal
                                  Page 007
            Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 8 of 17 Page ID #:20




                                                                •' '"('C''i;'.fi~'.~it;f;,ci~,

                                                                                               ;fr.-t
                                                                                                -~'.~
                                                                                                ~·-:;
                                                                                                _,i~i
                                                                                               ~.:t"
                                                                                               .-:. ;,
                                                                                               ::;.'_.:


                                                                                                if



!:·, i
-~.,
,:.
'
jGt>
:)\'~}:
: .... :



fl<
\'.:.:i~/




                                                                                           .        ·-




                                     "EXHIBIT
                                                                                      ., .ii
                                  Mogilefsky v Allegiant

                                           Exhibit "1" to the
                                          Notice of Removal
                                              Page 008
Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 9 of 17 Page ID #:21




                         "EXHIBIT C"

                      Mogilefsky v Allegiant

                               Exhibit "1" to the
                              Notice of Removal
                                  Page 009
                  Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 10 of 17 Page ID #:22 CM..                                                                                        10
 ATIARORTNH'2fURORPMAROTYGWIITHLOUT AI[QRNEY (Namflt $1/ite Bar number. tmd address)'
                EFSKY SBN: 9.:s420                                ··' ·             .                                                        FOR COURT USE ONLY
   878 MESA DRNE
   ARROYO GRANDE, CA 93420 .                                                                                                  ELECTRONICALLY •FILED
      TELEPHONENO.•:       805-904-616_4                                FAXNO.:   805-904-6}64
 ATTORNEYFOR{Name):        PRO SE ·                                                                                                  4/1/2020 8:00 AM
SUPERIOR COURT OF CALIFORNIAOCOUNT.V OF SAN LUIS OBISPO
         STREET ADDRESS:   1050-MONTEREY STREET ·   . ·
      MAILING ADDRESS:

     CffVANDZIPCOOE:       SAN LUIS OBISPO 93408
           BRANCH NAME!    MAIN       .'
  CASE NAME:
 ARTHUR MOGILEFSKY V ALLEGIANT.AJR
     CIVIL CASE COVER SHEET                                             . .Complex Case Designation                        CASEN~MSER:      20LC-0350 -·
D         Unlimited          ·    0     Limited .
          (Amount                       (Amount
                                          ·
                                                   .
                                                    ·
                                                                    .   D     Counter            D     ·
                                                                                                        J~lnder .
                                                                                                                           JUDGE:
        d emand ed .                  . demanded is .               Filed with first appearance by defendant .
      . exceeds $25,000)                $25,000 or.less) .              (Cal. RulE3s of Court, .rule 3.402)                 DEPf:
                                Items 1-6 below must be completed see instructions on age 2).
1; · Check one box below for the case type·that best describes this case: .


   E3 ·
   Auto Tort                                                      Contract                                          Provisionally Complex Civil Litigation ·
         Auto (22)                ··                             D ·Breach of contract/warranty (06) · (Cal. Rules of Court, rufes 3A0o-.3.403)
         Uninsured motorist (46) . :                             D Rule 3.740 collections (09)         D Antitrust/Trade regulation (03)
   Other Pl/PD/WO (Personal loJl!ry/Property                     O Other coHectlons (09).              D      Construction defect (10) • ·
   Damage/Wrongful Death) Tort                                   D Insurance coverage (18)             D Mass tort (40) · .· . · · . •
   D         Asbestos (04)        ·                              D Other contra¢ (37) .                D Securities lil/gation (28)
   D         Product llablllty (24)      .                       Real Property ··    . ·    .          D Environmental/Toxic tort (;ro) .
   D         Medical malpractice (45) ··                         D Eminent domainflnverse              D Insurance       coverage claims arising from the .
   D Other PI/PD/WD (23)                                               condemnation (14)                      above listed provisionally complex- ca$8 ·
   Non-Pl/PD/WO (other} Tort ·.                                  D Wrongful eVictlon (33)                     types (41)

   D Business t~rt/u~fair business practice (07)                 D Other real property (26)            Enforcement of Judgment
   @         Civil rlghts.(08)                                   Unlawful Detainer                     D Enforcement ~i Ju.dg..,;ent (20)
   D         Defamatjon (13)                                     D          Commercial (31)                         Miscellaneous Civil Compla!nt · ·
   D         Fraud (16) ·                                        D          R~sidentlal (32) ·                      0     RICO (27) .          :··   ··          . .       .•
   D         Intellectual property (19)                          D          Drugs {38}                              0     Other complaint (not specified above) (42)
   D         Professional negligence (25)                        Judicial Review                                  . Miscellaneous Civil Pettuon •
   D         Other non-PI/POJWD tort (35)                        D          Assetforfeiture(05)                     D     Partnenihlp and corporate governance (21) ·
   rm~loymimt · · .                                              0          Petition re: arbitration award (11)     D     Other petition (notspeclffed above} (43)
             Wron9ru1 termination (35) ..                        D          Writ of mandate (02}
   D         Other employm~nt (15)'                                         Other udiclal re,,,iew 39
2. This case         is     I/_ is not     complex under rule 3.400 of the California Rules of Court. If the case is complax, mark the
   factors requiring exceptional judicial management:       ·                                           · · · ·                      .
    a.   D       L~rge number of separately represented parties       . d.                  D
                                                                               Large number of witnesses
    b.   D       Extensive motion practice raising difficult or novel   e.                  D
                                                                               Coordination with related actions pending in one or more courts
                 issues fhatwill be time-consuming to resolve            .  .· 1n other counties, states, or countries; or'in a f~deral-court
    c.   D       Substantial amount of documentary evidenc~            ·f. D Substantial postjudgment judi~lal supervision . · ·

3. Remedies sought (c_  heck all that. apply): a.@ monetary b. 0 nonmonetary; d'actaratory or injunctive relief                                                  C; Opunitive
4. Number of causes of action (specify): ONE- UNRUH ACT
5. This case         D
                     ·is -@ is not a class action suit
6. If there are any known relAt~ ;..ases, file and serve a notice of related ca ·

t:T~-                                 E OR PRINT NAME)
                                                                      · NOTICE                                    ..     .           .
  • Plaintiff must file this cover sheet with the first paper filed ·in the action or proceeding (except small claim~ ~s~s r se~. filed
    under the ~robate Code, Family Code, or Welfare and·lnstitutions Code). (Cal. Rules of Court, rule 3.22Q.) Fadur . to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by lo~al court rule.                            .                .
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.                                      ·    ·· ·           . . .
  • Unless this Is a collections case under rule 3.740 ora complex.ca~. this cover sheet will be used for statistical 1:,urposes ool · 810, 2
                                                                                                                               Cal. Rulo& of CQun. IUiell 2,30, 3.220, 3.400-3.403, 3.740;
Form Adopted fur MandatOI}' Uaa
  Judlclal Councll of Calllomla
                                                                  CIVIL CASE COVER SHEET                                               Cal. Standards or Judicial Admlnlslration, std. 3,10
                                                                                                                                                                     www.C1011rl/nfo.ca.gov
   CM--010 (Rev.July 1. 2007]
                                                                                     Exhibit "1" to the
                                                                                    Notice of Removal
                                                                                        Page 010
               Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 11 of 17 Page ID #:23

  ATTORNEY OR P~RTY WITHOUT ATTORNEY (Nama, stale barnUll)bar 81Jd addra~};
  .Arthur Mogilefsky SBN: 57834 .                                                                           ELECT~Ol'IICALLY ·_FILED ·
      878 Mesa Drive
      Arroyo Grande, CA 93420
  TELEPHONE NO:                 805-904-6164                          F~.X NO~ 805-904-6164
  E-MAIL ADDRESS (OPTIONAL)          mogel@charter. t1et                                                          4/1/2020 8:00 AM
  ATTORNEY FOR::                     PR.O SE

                SUPERIOR COURT OF SAN LUIS OBISPO COUNTY
  □              San Luis Obispo Branch, 1035 Palm Slreet, Rm 385, San ~1,JIS Obispo, CA 83408
           X     Grove~ Beach Branch, 214 South 16th Street, Grover Beach, CA 93433 (HEARD AND FILED. IN
                 SAN LUIS OBISPO EFFECTIVE 1/112012)
  0              Paso Robles Branch,901 Park Slreet, Paso Robles, CA 93446
                 www.slocourts,oet
  Plaintiff:      Arthur Mogilefsky

  Detendant:
                  All:!Ggiarit Air
                                        STATEMENT OF VENUE                                                   CASE NO20LC-0350
                                            LIMITED CIVIL


The case must be assigned to a Judge sitting in the branch court or the San Luis Obispo Courthouse at the locations as
set forth below, based_on a defendant's residence or principal place of business. If the defendant's residence or princlpaf
place of business is outside the County of San Luis Obispo, then the case must be assigned to a jlidge by using the
principles set forth In sections 392 through 395 of the California Code of Civil Procedure.

Venue table:

 San Luis Obispo                             San Luis Obispo, Avila Beach, Cayucos, Los Osos, Morro Bay, and unincorporated
                                             areas In between.
xx~rover Beach Branch                        Grover Beach1 Arroyo Grande, Nipomo, Oceano, Pismo Beach, and unincorporated
                                             areas south of the Ontario Grade.                                          .
 Paso Robles Branch                          Paso Robles, Atascadero, Cambria, Santa Margarita, Templeton, and unincorporated
                                             areas north of the Cuesta Grade.                    ·                 ·


               The contract entered Into or to be performed In this judicial district. The address where contract entered Into or
               be performed is:
                                                                                                                                            to
                        878 Mesa Drive                                                                     Arroyo Grande           93420
                                   Street                                           City, Zip Code
               At least one defendant resides In this judicial district. The addre.ss of the defendant is:



                                   Street                                                        City, 21p Code




 CV011                                                       STATEMENT OF VENUE                                                  CCP392-395
New 1/1/04                                                         (LIMITED CIVIL}                                             Local Rule 9.27
Rav. 3/2/12
Mandatory


                                                                          Exhibit "1" to the
                                                                         Notice of Removal
                                                                             Page 011
            Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 12 of 17 Page ID #:24


                          SUPERIOR COURT, COUNTY SAN LUIS OBISPO
San Luis Obispo Branch, 1035 Palm Street, Rm 385, San Luis Obispo, CA 93408
Paso Robles Branch 901 Park Street, Paso Robles, CA 93446
                                                                                   CASE NUMBER

ARTHUR MOGILEFSKY vs. Air Allegiant                                                   20LC-0350

                                                                          Case Management Conference

4/1 /2020

NOTICE OF ASSIGNMENT AND CASE MANAGEMENT CONFERENCE

This case is assigned to Judge Coates, Tana L. for all purposes.

Plaintiff must serve the Summons and Complaint, a copy of this Notice; the Standing Case Management
Order (located at https://www.slo.courts.ca .gov/os/tentativerulings.htm ) of the judge assigned for all
purposes and must file proofs of service within 60 days after the Complaint is filed .

Defendants shall file responsive pleadings with 30 days of service unless the parties stipulate to an
extension of not more than 15 days.

IT IS HEREBY ORDERED :

   1. The parties must appear for a first Case Management Conference on August 06, 2020, 9:00 AM,
      San Luis Obispo Department 9 THE PARTIES OR THEIR ATTORNEYS MUST APPEAR AT
      THE CASE MANAGEMENT CONFERENCE. For information about telephone appearances call
      COURTCALL at (888)882-6878 .

   2. Parties are responsible for reviewing and following the Case Management Order of the assigned
      judge. The orders are located at
       https://www.slo.courts .ca .gov/os/tentativerulings.htm

   3. Each party must file and serve a Case Management Statement at least 15 days before the
      conference.

   4. The person appearing at the first Case Management Conference must be familiar with the case
      and prepared to discuss suitability of the case for mediation, binding arbitration, judicial arbitration
      or some form of alternative dispute resolution.

   5. Trial will be set within the 11 th or 1ih month after the filing of the Complaint. Counsel must arrange
      their schedules, reserve dates with witnesses and schedule trial preparation with this in mind.
      Continuances will be granted only on a clear showing of good cause .

   6. All law and motion matters will be calendared in the department of the assigned judge and filed
      with the Clerk's office.

   7. Each party should be prepared to show cause why sanctions should not be imposed for a failure to
      comply with these rules . LIMITED JURISDICTION ONLY: unless the parties have entered into
      arbitration as required by Local Rules 9.00 and 26.00.

                                                  Exhibit "1" to the
                                                 Notice of Removal
                                                     Page 012
             Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 13 of 17 Page ID #:25

                                SUPERIOR COURT OF CALIFORNIA

                                        ALTERNATIVE DISPUTE RESOLUTION
                                             INFORMATION PACKAGE
kecogm        ma1 many civil disputes can be resolved without the time and expense of traditional civil litigation, the
Superior Court of California, County of Sacramento (Sacramento County Superior Court), strongly encourages parties in
civil cases to explore and pursue the use of Alternative Dispute Resolution.

What is Alternative Dispute Resolution?

Alternative Dispute Resolution (ADR) is the general term applied to a wide variety of dispute resolution processes which
are alternatives to lawsuits. Types of ADR processes include:

•     Arbitration                          •    Private judging                    •   Mini-trials
•     Mediation                            •    Neutral evaluation                 •   Negotiation and hybrids of these
•     Settlement Conferences                                                           processes

All ADR processes offer a partial or complete alternative to traditional court litigation for resolving disputes. At the present
time, the Sacramento County Superior Court offers Mediation and Arbitration.

What are the advantages of using ADR?

ADR can have a number of advantages over traditional court litigation.

    * ADR can save time. Even in a complex case, a dispute can be resolved through ADR in a matter of months or
      weeks, while a lawsuit can take years.

    * ADR can save money. By producing earlier settlements, ADR can save parties and courts money that might
      otherwise be spent on litigation costs (attorneys fees and court expenses.)

    * ADR provides more participation. Parties have more opportunity with ADR to express their own interests and
      concerns, while litigation focuses exclusively on the parties' legal rights and responsibilities.

    * ADR provides more control and flexibility. Parties can choose the ADR process most appropriate for their
      particular situation and that will best serve their particular needs.

    • ADR can reduce stress and provide greater satisfaction. ADR encourages cooperation-and comrnunication, while
      discouraging the adversarial atmosphere found in litigation. Surveys of disputants who have gone through ADR have
      found that satisfaction with ADR is generally high, especially among those with extensive ADR experience.

Arbitration and Mediation

Although there are many different types of ADR processes, the types most commonly used to resolve disputes in
California state courts are Arbitration and Mediation. The Sacramento County Superior Court currently offers pre-
screened panelists with experience and training in each of the following areas.

Arbitration. An Arbitrator hears evidence presented by the parties, makes legal rulings, determines facts and makes an
Arbitration award. Arbitration awards may be entered as judgments in accordance with the agreement of the parties or,
where there is no agreement, in accordance with California statutes. Arbitration can be binding if the parties so agree in
writing. If there is no such agreement, either party can reject the Arbitration award and request a trial:




                                         Alternative Dispute Resolution lnformat!on Package
CV\E-100 (Rev 01 .01 .14)                                    Exhibit "1" to the                         Page 1 of 3
                                                            Notice of Removal
                                                                Page 013
           Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 14 of 17 Page ID #:26
                                                                   Superior Court of California, County of Sacramento
                                                                                                    Case Management

Mediation. Mediation is a voluntary, informal, confidential process in which the Mediator, a neutral third party, facilitates
settlement negotiations. The Mediator improves communication by and among the parties, helps parties clarify facts,
identify legal issues, explore options and arrive at a mutu~lly acceptable resolution of the dispute.

Litigants are encouraged to use an ADR process as early In the case as circumstances permit. All appropriate cases will
be reviewed for referral to ADR at the Case Management Conference(CMC).


                              ADR Procedures for the Sacramento County Superior Court
Upon filing a complaint or cross-complaint, the plaintiff/cross-complainant must acquire this information package from the
Court's Website, http://www.saccourt.ca.gov, or the Superior Court Clerk. Plaintiff is required to include the ADR
Information Package when he or she serves the Complaint on the Defendant. ·

The court's ADR Panel List is available on-line at http://www.saccourt.ca.gov or may be obtained at the Civil Filing
Counter at the Gordon D. Schaber Sacramento County Courthouse, 720 Ninth Street, Room 101 , Sacramento, CA
95814.

Mediation.
All parties to the dispute may voluntarily agree to submit the case to a neutral Mediator, either through a court-
appointment or through a private arrangement. The parties may choose either of the following Mediation choices:

        Private Mediation. Parties to a civil action agree to mediate their dispute with a Mediator of their choice
        without court assistance. The cost of Mediation must be borne by the parties equally unless the parties
        agree otherwise. Parties will be charged an amount as set by the Mediator (refer to the ADR Panel List
        for current rates).                                                                ,

        Court Mediation. Upon stipulation of the parties, a Mediator and alternate Mediator will be selected from
        the court-approved list of neutrals (ADR Panel List). The court will confirm the selected Mediator and
        notice parties by mail.

        The Mediator is then responsible for contacting the parties to confirm a date, time, and place for
        Mediation. Mediators on the court's approved ADR Panel List have agreed to provide up to three (3)
        hours of pro-bono Mediation. In the event the Mediation extends beyond 3 hours and parties determine it
        would be beneficial to continue the Mediation process; the parties will independently be responsible for
        compensating the Mediator in an amount as set by the Mediator.

UNLIMITED CIVIL CASES
   •  A Stipulation and Order to Mediation - Unlimited Civil Cases, Form CV\E-MED-179 (see attached) may be filed
      with the court at any time up to 15 calendar days prior to the Case Management Conference.

    •   If the parties do not stipulate to Mediation prior to their CMG, they may indicate their willingness to stipulate to
        Mediation at the CMG. In that event, parties must submit a Stipulation and Order to Mediation - Unlimited Civil
        Cases within 14 calendar days after their CMG.

    •   A Mediation Statement must be filed with the Case Management Statement.

LIMITED CIVIL CASES
   •   Parties may select and conduct voluntary Private Mediation without notification to the Court.

    •   Parties may stipulate to court mediation by filing a Stipulation and Order to Arbitration/Mediation - Limited Civil
        Cases form (CV\E-203) at any time after the filing of the Limited Civil Case Status Memorandum fonn (CV\E-202).
        This form is located on the court's website at http://www.saccourt.ca.gov. A stipulation and Order to
        Arbitration/Mediation - Limited Civil Cases MUST be filed concurrently or subsequent to a Limited Civil Case
        Status Memorandum.




                                       Alternative Dispute Resolution Information Package
CV\E-100 (Rev 01 .01 .14)                                Exhibit "1" to the                            Page 2 of 3
                                                        Notice of Removal
                                                            Page 014
           Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 15 of 17 Page ID #:27
                                                                    Superior Court of California, County of Sacramento
                                                                                                     Case Management




Arbitration
UNLIMITED CIVIL CASES
   •  Plaintiff may elect, the parties may stipulate, or the judge may Order the case to Arbitration. Parties will be asked
      to select an Arbitrator and three alternate Arbitrators from the court's ADR Panel List. The court will send a
      Notice of Appointment and an appropriate Order to Arbitration to all parties.

    •   Arbitrations are conducted pursuant to California Rules of Court, rules 3.81 0 through 3.830, and Local Rules
        Chapter 2, Part 5. Unless othe!Wise stipulated , an Award of Arbitrator is not binding upon the parties provided
        that they file a timely Request for Trial De Novo pursuant to California Rules of Court, rule 3.826. Upon the filing
        of a timely Request for Trial De Novo, the case will proceed to a Trial-Setting Conference. If no timely Request
        for Trial De Novo is filed, judgment based upon the Award of Arbitrator will be entered pursuant to California
        Rules of Court, rule 3.827.

LIMITED CIVIL CASES
Arbitration may occur in a limited civil case under the following circumstances:
    •    When all parties stipulate to arbitration pursuant to Code of Civil Procedure section 1141.12. A stipulation for
         arbitration shall be filed using the Court's .local form, Stipulation and Order to Arbitration/Mediation - Limited Civil
         Cases form (CV\E-203). A Stipulation and Order to Arbitration/Mediation - Limited Civil Cases MUST be filed
         concurrently or subsequent to a Limited Civil Case Status Memorandum form (CV\E-202).

    •   When plaintiff elects to refer the case to judicial arbitration. A written election by the plaintiff to submit an action or
        proceeding to arbitration shall be filed using the Court's local form, Limited Civil Case Status Memorandum form
        (CV\E-202).

Additional Information
For additional information regarding the Court's ADR program, please go to the Court's website
http://www.saccourt.ca.gov.




                                        Alternative Dispute Resolution Information Package
CV\E-100 (Rev 01.01.14)                                    Exhibit "1" to the                            Page 3 of 3
                                                          Notice of Removal
                                                              Page 015
                    Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 16 of 17 Page ID #:28
                                                                                                                                                            POS-010
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                   FOR COURT USE ONLY
      ARTHUR MOGILEFSKY
-     878 MESA DRIVE                                                                                            ELECTRONICALLY FILED
      ARROYO GRANDE, CA 93420

                TELEPHONE NO.:     805-904-6164              FAX NO. (Optional) :   805-904-6164
    E- MAIL ADDRESS (Optional):    mogel@charter.net                                                                        4/24/2020 6:57 PM
        ATTORNEY FOR (Name):       PRO SE
     SUPERIOR COURT OF CALIFORNI~ COUNTY OF         SAN LUIS OBISPO
             STREET ADDRESS:
         MAILING ADDRESS:
                                   1050 MO TEREY STREET
                                   1035 PALM STREET ROOM 385
                                                                                                                      _ $AN
                                                                                                                      -3"-,-J
                                                                                                                              ~ -, .6:::Y~~~tUfn
                                                                                                                                   ~           ··· ·· .- ., -
                                                                                                                         - ""'tA. Z&jl,i9i!la, Oep[il}i Clim
        CITY AND ZIP CODE:         SAN LUIS OBISPO 92408
               BRANCH NAME:        MAIN
        PLAINTIFF/PETITIONER:             ARTHUR MOGILEFSKY                                                   CASE NUMBER:

                                                                                                                                      20LC-0016
    DEFEN DANT/RESPONDENT:                ALLEGIANT AIR
                                                                                                              Ref. No. or File No.:

                                        PROOF OF SERVICE OF SUMMONS

                                                  (Separate proof of service is required for each party served.)
1.      At the time of service I was at least 18 years of age and not a party to this action.
2.      I served copies of:
        a.      0        summons
        b.      0        complaint
        C.      0        Alternative Dispute Resolution (ADR) package
        d.      0        Civil Case Cover Sheet (served in complex cases only)
        e.      D        cross-complaint
        f.      0        other (specify documents):       Exhibit A, Statement of Venue
3.      a. Party served (specify name of party as shown on documents served):
              Allegiant Airlines

        b.    0       Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                      under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                      Scott Sheldon - Registered Agent of Allegiant Airlines
4.      Address where the party was served:
                    1201 Nortli Town Center Dr. Ste. 110, Las Vegas, NV 89144
5.      I served the party (check proper box)
        a.     D        by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                        receive service of process for the party (1) on (date):                      (2) at (time):
        b.      0        by substituted service. On (date):04/16/2020 at (time):                      2:0lP
                                                                                                      I left the documents listed in item 2 with or
                         in the presence of (name and title or relationship to person indicated in item 3):
                    Left documents with allied security desk.
                        (1)    0         (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                         of the person to be served. I informed him or her of the general nature of the papers.

                        (2)    D         (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                         place of abode of the party. I informed him or her of the general nature of the papers.
                        (3)    D         (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                         address of the person to be served, other than a United States Postal Service post office box. I informed
                                         him or her of the general nature of the papers.
                                                                Priority Mail - USPS Tracking ti
                        (4)    [X]       I thereafter mailed (by 9114902200789046780069    ) copies of the documents to the person to be served
                                         at the place where the copies were left (Code Civ. Proc., § 41 f-20~. I mailed the documents on
                                         (date):04/22/2020from (city): Las Vegas, NV 89178 or                  a declaration of mailing is attached.
                        (5)    D         I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                               Page 1 of 2

     Form Adopted for Mandatory Use                                                                                                       Code of Civil Procedure, § 417.10
                                                            PROOF OF SERVICE OF SUMMONS
       Judicial Council of California
     POS-010 [Rev. January 1, 2007]
                                                                                 Exhibit "1" to the
                                                                                Notice of Removal
                                                                                    Page 016
                   Case 2:20-cv-04269 Document 1-1 Filed 05/11/20 Page 17 of 17 Page ID #:29
       PLAINTIFF/PETITIONER:                ARTHUR MOGILEFSKY                                                CASE NUMBER:

-                                                                                                                           20LC-0016
    DEFENDANT/RESPONDENT:                   ALLEGIANT AIR

5.    c.    D          by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                       address shown in item 4, by first-class mail, postage prepaid,

                       (1) on {date):                                                   (2) from (city):
                       (3)   D           with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                         to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc.,§ 415.30.)
                       (4)   D           to an address outside California with return receipt requested. (Code Civ. Proc.,§ 415.40.)

      d.    D          by other means (specify means of service and authorizing code section):




             D         Additional page describing service is attached.

6.    The "Notice to the Person Served" (on the summons) was completed as follows:
       a.    D   as an individual defendant.
       b.    D         as the person sued under the fictitious name of (specify):
       c.    D         as occupant.
       d.    D         On behalf of (specify):
                       under the following Code of Civil Procedure section:
                                     D     416.10 (corporation)                       D       415.95 (business organization, form unknown)
                                     D     416.20 (defunct corporation)                D      416.60 (minor)
                                     D     416.30 Uoint stock company/association)     D      416.70 (ward or conservatee)
                                     D     416.40 (association or partnership)         D      416.90 (authorized person)
                                     D     416.50 (public entity)                      D      415.46 (occupant)
                                                                                       D      other:
7.    Person who served papers
      a. Name: David W. McClelland-       NV PILB - R-2018-01891 / Lie #2624
      b. Address:     ServLAW P.O. Box 371795, Las Vegas, NV 89137
      c.    Telephone number: 702-209-9400
      d.    The fee for service was: $ 55
      e. lam:
             (1)   0         not a registered California process server.
             (2)   D exempt from registration under Business and Professions Code section 22350(b).
             (3)   D . a registered California process server:
                       (i) D       owner D employee D          independent contractor.
                             (ii)    Registration No.:
                             (iii)   County:

8.    0          I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                 or
9.    D          I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:       April 22, 2020

David W. McClelland
            (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                     ►


POS-010 [Rev. January 1. 2007]                                                                                                               Page 2 of 2
                                                             PROOF OF SERVICE       OF SUMMONS
                                                                      Exhibit "1" to the
                                                                          Notice of Removal
                                                                              Page 017
